Simmons, C. J.
1. This court can not say that it was error to refuse to allow counsel to read certain portions of a named hook to the jury, as part of his argument, when the assignment of error does not show, literally or in substance, what counsel desired to read. Cook v. Coffey, 103 Ga. 386.
2. Taken in connection with the entire charge, there was no error in any of the charges of which complaint was made. The verdict, if not demanded, was certainly authorized by the evidence.

Judgment affirmed.


All the Justices concur.